FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRANK LOPEZ MARTINEZ,                            No. 11-35070

               Petitioner - Appellant,           D.C. No. 3:09-cv-00293-AC

  v.
                                                 MEMORANDUM *
GUY HALL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Oregon State prisoner Frank Lopez Martinez appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Lopez Martinez contends that he did not knowingly and intelligently waive

his right to counsel at sentencing. Contrary to his contention, the deferential

AEDPA standard of review applies to Lopez Martinez’s claim. See Harrington v.

Richter, 131 S. Ct. 770, 784 (2011) (“Where a state court’s decision is

unaccompanied by an explanation, the habeas petitioner’s burden still must be met

by showing there was no reasonable basis for the state court to deny relief.”)

      The state court’s determination that Lopez Martinez’s waiver was knowing

and voluntary was not contrary to, or an unreasonable application of, clearly

established federal law. See 28 U.S.C. § 2254(d)(1); Iowa v. Tovar, 541 U.S. 77,

92-93 (2004). In addition, our independent review of the record indicates that the

state court’s adjudication was not based on an unreasonable determination of the

facts. See 28 U.S.C. § 2254(d)(2).

      AFFIRMED.




                                          2                                       11-35070